DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                         COLBY BOWMAN,

                              Petitioner,

                                  v.

                   CROSSFIT NORTH PORT, LLC,

                             Respondent.

                         Case No. 2D21-315



                        September 15, 2021

Petition for Writ of Certiorari to the County Court for the Twelfth
Judicial Circuit for Sarasota County; sitting in its appellate
capacity.

Sofia Soler-Pazos of Law Office of Townsend J. Belt, PA, Tampa, for
Petitioner.

Bryan S. Kessler of Berg & Kessler, Venice, for Respondent.


PER CURIAM.

     Denied.

SLEET, ATKINSON, and STARGEL, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2